DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.
The amendments of claims 1, 4, and 7; the cancellation of claims 14 and 16; and the addition of claims 17-23 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous 35 USC 112(b) rejection of claim 7 is withdrawn in response to amendments. 
A new 35 USC 112(b), new drawing objections, and new 35 USC 112(a) rejections appear below in response to amendments. 

Response to Arguments
Applicant’s arguments that Turnbull, Zinger, and Lev ‘978 do not disclose inserting a cannula into an IV bottle stopper such that only a tip portion of the cannula is exposed to the infusion liquid of the IV bottle is persuasive and rejections of claims over Turnbull, Zinger, and Lev ‘978 are withdrawn. However, these amendments, being narrow in scope, create new issues regarding 35 USC 112(a), outlined below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “only a tip portion of the cannula, comprising an opening, ix exposed to the infusion liquid of the IV bottle” in claims 1 and 4 and “the cannula has a length longer than a height of the IV bottle stopper” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the term “substantially similar” in claim  17 is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Usually, one of ordinary skill in the art would interpret “substantially similar” as being for the most part the same but due to the phrase “the cannula 106 has a length that is substantially similar to the height of the stopper 28, such that when the cannula 106 is inserted into the stopper 28, only the tip portion of the cannula 106 is exposed” and Figure 10 showing the opening distanced from the tip and on the side of the cannula makes it clear that the cannula cannot be the same height as the stopper and must be longer, making the breadth of “substantially similar” confusing and indefinite. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 4, the claimed subject matter that is not enabling is: “only a tip portion of the cannula, comprising an opening, is exposed to the infusion liquid of the IV bottle.” This limitation, as written, requires that only a tip portion of the cannula with an opening, and not anything else (due to the term “only”) is exposed to the infusion liquid of the IV bottle – so the walls of the IV bottle, the air in the IV bottle, the lumen in the cannula, etc. would be excluded by this limitation.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
In this case, the breadth of the claims is narrow due to the use of “only,” which excludes everything except from the tip portion with opening from being exposed to the infusion liquid. The nature of the invention is simple, as it relates to containers with covers and liquid transfer accessories and the state of the prior art is clear and predictable. The inventor provides little direction on how to have only a tip portion of the cannula exposed as required outside of directing how to have the tip portion of the cannula exposed to the infusion liquid (see para. 30, have the cannula tip go beyond the stopper and into the vial so that it can interact with the liquid). Figures do not show the cannula tip blocking the stopper from being exposed to the liquid or a way for the inside of the vial to not be exposed to the liquid, nor does the specification explain such things. Additionally, there does not seem to be existence of working examples, at least not in the examples provided by the applicant nor in the prior art searched by the examiner. Additionally, much experimentation would be needed in order to accomplish such a design, as it seems that something else besides the tip of the cannula must be exposed to the liquid in order to contain the liquid and allow the cannula to interact with the liquid. As such, these factors lead to a determination that the disclosure of the current application does not satisfy the enablement requirement and necessary experimentation is "undue."
Claims 2-3, 5-13, 15, and 17-23 are rejected as dependents of either claim 1 or claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhn et al. (US 2011/0224640), disclosing a cannula inserted into a stopper with an opening exposed to bottle contents; Lev et al. (US 2014/0352845), disclosing a cannula with a length that is substantially similar to height of bottle stopper; Lev et al. (US 2016/0166824), disclosing inverting bag such that vial contents drain into bag; Lev et al. (US 2015/0297462), disclosing inverting IV bag, liquid drug transfer device, and drug vial; and Fowles et al. (US 6,582,415), disclose inverting the vial in relation to bag to allow drug to flow into bag; Walsh (US 2007/0156112) disclosing a centered cannula liquid lumen and offset vent lumen, with an opening of the tip portion opening to cannula liquid lumen and opening of the tip portion opens to vent lumen; Whitley et al. (US 2008/0142388), disclosing dual lumen cannula with liquid lumen and vent lumen; Foshee et al. (US 2011/0264037), disclosing dual lumen cannula with vent lumen and liquid lumen, both lumens having opening at tip portion of cannula; Dudar et al. (US 5,100,394), cannula has length longer than a height of stopper; Tennican et al. (US 2006/0079834), disclosing cannula has length longer than height of stopper; Sharp et al. (US 2006/0287639), disclosing cannula has a length longer than height of stopper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781